DETAILED ACTION
	This is the second Office action for application 16/862,915 filed April 30, 2020 following a requirement for restriction/election filed April 7, 2022. Claims 1-24 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of group III, directed to Figs. 9-12 and claims 1-8, 14-17, and 19, in the reply filed on October 7, 2022 is acknowledged.  In the absence of a traversal, the restriction is deemed proper and made FINAL.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially transparent material” in claims 2, 3, and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree a material must be transparent to read on the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Landis (US 4,864,653).

Regarding claim 1, Landis discloses a disposable face shield ([Col. 1, Lines 9-11], “it may be used for medical uses as well as in dentistry and may be of inexpensive construction and thus disposable”) comprising: a face covering portion (shield 26), and a head band portion (visor 11), the face covering portion and head band portion being formed of lightweight material ([Col. 1, Lines 63-66], “Surgeons find use of the device very comfortable even during prolonged operations since localized pressure on the head does not occur and, further, the device is lightweight”).

Regarding claim 2, Landis discloses the disposable face shield of claim 1, wherein the face covering portion comprises substantially transparent material ([Col. 2, Lines 34-35], “A removable, transparent, flexible plastic shield is suspended from the front edge of the visor”).

Regarding claim 3, Landis discloses the disposable face shield of claim 2, wherein the substantially transparent material is plastic material ([Col. 2, Lines 34-35], “A removable, transparent, flexible plastic shield is suspended from the front edge of the visor”).

Regarding claim 4, Landis discloses the disposable face shield of claim 1, wherein the face covering portion and the head band portion are releasably connected to one another ([Col. 4, Lines 4-10], “The spacing of projections 28 complements the slits 21 and the dimensions of the projections 28 are such that they may be pushed through the slits 21, stretching the elastic material surrounding the slits which then resumes its initial shape so that the dovetail projections 28 may not escape therefrom until they are manually removed”).

Regarding claim 5, Landis discloses the disposable face shield of claim 4, wherein the face covering portion and the head band portion carry mating formations ([Col. 4, Lines 4-10], “The spacing of projections 28 complements the slits 21 and the dimensions of the projections 28 are such that they may be pushed through the slits 21, stretching the elastic material surrounding the slits which then resumes its initial shape so that the dovetail projections 28 may not escape therefrom until they are manually removed”).

Regarding claim 6, Landis discloses the disposable face shield of claim 5, wherein the mating formations are in the form of spaced tabs carried by the face covering portion and spaced cuts provided in the head band portion through which the tabs pass ([Col. 4, Lines 4-10], “The spacing of projections 28 complements the slits 21 and the dimensions of the projections 28 are such that they may be pushed through the slits 21, stretching the elastic material surrounding the slits which then resumes its initial shape so that the dovetail projections 28 may not escape therefrom until they are manually removed”).

Regarding claim 7, Landis discloses the disposable face shield of claim 6, wherein the tabs are shaped to resist removal from the cuts once the tabs have passed through the cuts ([Col. 4, Lines 2-3], “It has a curved upper edge 27 from which project dovetail projections 28 having truncated corners 29”; [Col. 4, Lines 8-10], “that the dovetail projections 28 may not escape therefrom until they are manually removed”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 4,864,653) in view of Tereshinski (US  4,719,651).

Regarding claim 8, Landis does not disclose the disposable face shield of claim 7, wherein spaced fold lines or creases are provided in the head band portion between the cuts.

However, Tereshinski discloses wherein spaced fold lines or creases are provided in the head band portion between the cuts (Tereshinski: [Col. 3, Lines 12-13], “The strip of the present invention includes a foldable hinge structure 22, 23 between the panels”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to add spaced fold lines or creases to the head band of Landis as taught by Tereshinski.  A skilled artisan would have been motivated to do so because Tereshinski teaches that fold lines allow for the head band to be more flexible and allows for it to fold for easy storage. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to head bands.

Regarding claim 14, Landis does not disclose the disposable face shield of claim 1, wherein the head band portion comprises a strip of material having mating formations adjacent its opposite ends.
However, Tereshinski discloses wherein the head band portion comprises a strip of material having mating formations adjacent its opposite ends (Tereshinski: [Col. 4, Lines 39-41], “In FIG. 1 the tab 24 is shown extending through a size adjusting slot 28”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to use mating formations on the opposite ends of the head band of Landis as taught by Tereshinski.  A skilled artisan would have been motivated to do so because Tereshinski teaches that mating formations allow for detachably connecting end portions together. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to head bands.

Regarding claim 15, Landis does not disclose the disposable face shield of claim 14, wherein the mating formations comprise a tab at one end of the strip of material, and at least one cut adjacent the other end of the strip of material through which the tab passes.
However, Tereshinski discloses wherein the mating formations comprise a tab at one end of the strip of material (Tereshinski: the tab 24), and at least one cut adjacent the other end of the strip of material through which the tab passes (Tereshinski: the slot 28; [Col. 4, Lines 39-41], “In FIG. 1 the tab 24 is shown extending through a size adjusting slot 28”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to use a tab and cut as mating formations on the head band of Landis as taught by Tereshinski.  A skilled artisan would have been motivated to do so because Tereshinski teaches that mating formations allow for detachably connecting end portions together. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to head bands.

Regarding claim 16, Landis does not disclose the disposable face shield of claim 15, wherein the strip of material comprises a plurality of spaced cuts adjacent the other end of the band.
However, Tereshinski discloses wherein the strip of material comprises a plurality of spaced cuts adjacent the other end of the band (Tereshinski: [Col. 4, Lines 5-7], “The plurality of slots 28 provide for a wide range of size adjustments of the hat band”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have a plurality of spaced cuts on the head band of Landis as taught by Tereshinski.  A skilled artisan would have been motivated to do so because Tereshinski teaches that a plurality of cuts provides a wearer multiple size options. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to head bands.  

Regarding claim 17, Landis does not disclose the disposable face shield of claim 15, wherein the tab is shaped to resist removal from the cut once the tab has passed through the cut.
However, Tereshinski discloses wherein the tab is shaped to resist removal from the cut once the tab has passed through the cut (Tereshinski: [Col. 4, Lines 55-57], “As shown in FIG. 1, the locking surfaces 27 engage over the panel 15' at the areas of the angled extensions 28A of the slot 28”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to shape the tab so that it resists removal from the cut on the head band of Landis as taught by Tereshinski.  A skilled artisan would have been motivated to do so because Tereshinski teaches that resisting removal from the cut allows for the head band to not be undone unless detached manually. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to head bands.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Landis (US 4,864,653) in view of Landis (US 4,852,186).

Regarding claim 19, Landis ‘653 does not disclose the disposable face shield of claim 2, wherein the face covering portion and head band portion are formed entirely of substantially transparent material.
However, Landis ‘186 discloses wherein the face covering portion and head band portion are formed entirely of substantially transparent material (Landis ‘186: [Abstract], “The present invention fabricates the shield, visor and head bands from a single blank”; [Col. 1, Lines 52-53], “A thin sheet of transparent plastic is formed in a flat blank”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the head band portion out of a transparent material for the head band of Landis ‘653 as taught by Landis ‘186.  A skilled artisan would have been motivated to do so because Landis ‘186 teaches that making the head band a transparent material allows for the head band and shield to be made from a single blank. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to head bands.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Landis (US 4,920,576) discloses a visor-type mask for dentists comprising a head band and a shield with tabs and slots to attach the head band and shield.
Nix, Jr. (US 4,884,296) discloses a protective face shield comprising a head band and a shield with cuts on the shield for the head band to pass through.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786         


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786